Application pursuant to sections 478 and 484 of the Judiciary Law for approval of a program to permit (a) seniors at Cornell Law School and (b) recent law school graduates (who have taken the bar examination and have not been notified that they have failed it) to render legal services under supervision of a duly licensed attorney employed by petitioner, a legal services corporation. Application granted upon the following conditions. With respect to law school seniors, third-year students enrolled in the clinical education program at Cornell Law School may, with written approval of the dean, render legal services, in civil actions, (a) in ex parte and uncontested matters in County Court, Family Court and the Village and Justice Courts in Chemung County, and in the City Court and Small Claims Court in the City of Elmira; and (b) in contested matters, while under the immediate supervision in the courtroom of a licensed supervising attorney employed by petitioner, in the courts, referred to, and also in the 'Supreme Court in Chemung County. Law school graduates shall be permitted to. perform, in civil matters, in all courts in Chemung County, under the general supervision of a licensed attorney employed by petitioner, the same functions as a duly licensed» attorney. A supervising attorney shall have at least two years’ experience as a practicing attorney in this State, shall act as attorney of record in all cases, and shall assume personal professional responsibility for any work undertaken under his supervision pursuant hereto. An eligible student or law school graduate shall be regarded as an employee of petitioner. A law school graduate may appear as an associate of the supervising attorney on behalf of a client at any hearing or proceeding, in the County of Chemung, before the United States Social Security Administration, New York Department of Social Services and New York Department of Labor, Division of Unemployment Insurance, provided the client on whose behalf he acts shall have approved such appearance in writing and a copy of such written approval, together with the written approval of the supervising attorney, shall be filed in advance with the court or agency in which the trial, hearing or proceeding is pending. Application in other respects denied. Herlihy, P. J., Staley, Jr., Greenblott, Cooke, Sweeney, Kane, Main and Reynolds, JJ., concur.